COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE: MANUEL RUBEN GARCIA, 


Relator.
§
 
§
 
§
 
§
 
§
 
 § 




No. 08-09-00088-CR
AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Manuel Ruben Garcia has filed a pro se petition for writ of mandamus requesting this
Court to order the Judge of the 143rd Judicial District Court of Ward County Texas to "initiate
process" regarding Relator's Motion for Forensic DNA testing pursuant to Chapter 64 of the
Texas Code of Criminal Procedure.
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no
other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial. 
State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 
2001).  Based on the petition and record provided, Mr. Garcia  has not demonstrated he is
entitled to mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny relator's request.


May 27, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)